Citation Nr: 0214434	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for alcohol and 
polysubstance abuse/dependency.

2.  Entitlement to service connection for dysthymic disorder 
with depression.

3.  Entitlement to service connection for an anxiety 
disorder, other than as shown as symptoms of social phobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 1989 to September 1989, and on active duty from November 
1990 to June 1991, and from October 1991 to February 1992.  
The veteran also had unverified periods of ACTDUTRA and 
inactive duty for training.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, dated in February 1999.  That decision denied the 
veteran's claims of entitlement to service connection for a 
mental condition, including depression, dependency syndrome, 
anxiety, and dysthymia.  The denial of service connection was 
duly appealed.

The Board of Veterans' Appeals (Board) remanded the veteran's 
appeal in March 2001.  Review of the actions performed by the 
RO reveal that the mandate of that remand has been 
sufficiently fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

In December 2001, the RO granted entitlement to service 
connection for social phobia, an anxiety disorder, and 
assigned a 30 percent disability rating effective from 
February 20, 1998.  The RO specifically noted, however, that 
service connection was not established for depression, 
dysthymia, adjustment disorder, or polysubstance abuse.  The 
veteran and his representative were notified of this action 
by correspondence dated January 14, 2002, but have expressed 
no dissatisfaction with the determination.

In a June 2002 supplemental statement of the case the RO 
listed the issues on appeal as entitlement to service 
connection for alcohol abuse and polysubstance 
abuse/dependency, dysthymic disorder with depression, and 
anxiety disorder, other than as shown as symptoms of social 
phobia.  The Board notes that the veteran's representative 
expressed a desire to continue the appeal as to these matters 
in a statement dated July 24, 2002.  Therefore, the Board 
finds these issues have been appropriately developed and 
remain for appellate review.


FINDINGS OF FACT

1.  Alcohol and polysubstance abuse/dependency did not 
originate during active service, were not aggravated during 
active service, and were not caused or aggravated by his 
service-connected social phobia.

2.  Dysthymic disorder with depression did not originate 
during active service, was not aggravated during active 
service, and was not caused or aggravated by his service-
connected social phobia.

3.  Anxiety disorder, other than social phobia, did not 
originate during active service, was not aggravated during 
active service, and was not caused or aggravated by his 
service-connected social phobia.


CONCLUSIONS OF LAW

1.  Alcohol and polysubstance abuse/dependency were not 
incurred or aggravated in active service and are not 
proximately due or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2001).

2.  Dysthymic disorder with depression was not incurred or 
aggravated in active service and is not proximately due or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2001).

3.  Anxiety disorder, other than social phobia, was not 
incurred or aggravated in active service and is not 
proximately due or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board also notes that the RO did not refer to the 
explicit provisions of the VCAA when it adjudicated the case 
below.  It did, however, provide notice of the new 
regulations enacted to comply with the VCAA in a June 2002 
supplemental statement of the case.  The Board finds that 
VA's duties have been fulfilled in the instant case.  

VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board finds that the 
discussions in the June 2002 RO decision and the June 2002 
Supplemental Statement of the Case informed the veteran and 
his representative of the information and evidence needed to 
substantiate these claims and complied with the revised 
notification requirements.  In fact, the RO noted VA would 
request any pertinent medical records identified by the 
veteran and stated that the veteran's claims would be 
reconsidered, in essence, upon the submission or 
identification of any pertinent medical evidence.  As such, 
the veteran was kept apprised of what he must show to prevail 
in his claims, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
Here, the veteran has not referenced any unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of these claims.  In addition, he has 
been provided several VA medical examinations in connection 
with his claims.  The Board finds that another medical 
opinion is not necessary, as the record contains sufficient 
medical evidence to decide the claim.  See 66 Fed. Reg. at 
45,631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  In sum, 
there is no indication in this case that a claim for benefits 
is incomplete.

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  There is no 
indication that there now exists any additional evidence from 
any source that would substantiate the claims and that could 
be obtained.  The RO has dealt with the merits of the claims 
and it did not base its determination on the concept of a 
well-grounded claim.  The RO has also provided the veteran 
with clear notice of the evidence considered and the types of 
evidence he needed to submit to support his claim.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Review of the veteran's service medical records dated during 
his periods of confirmed ACTDUTRA and active duty reveals no 
instances of complaint, treatment, or diagnosis of any mental 
distress or disorder.  Examination reports dated in April 
1991 and September 1996 revealed normal clinical psychiatric 
evaluations.  A September 1996 report of history noted the 
veteran had completed alcohol treatment on August 27, 1996, 
and had been evaluated for depression during that treatment.  
It was noted he had been prescribed medication for anxiety 
and depression.

VA treatment records show that subsequent to his last 
confirmed period of active service, from October 1991 to 
February 1992, the veteran sought frequent treatment for 
psychiatric disorders and substance abuse.  It is significant 
to note, however, a review of the treatment records and the 
provided opinions reveals no competent evidence of a 
relationship between the veteran's service or his service-
connected social phobia and any present anxiety, depression, 
or substance abuse disorders.  The veteran's medical history 
was thoroughly addressed in detailed histories provided by 
the January 1999 and December 2001 VA examiners.  

The January 1999 VA examiner noted that the veteran's 
treatment records showed a long history of alcohol and 
substance abuse as well as diagnoses of depression and 
anxiety.  The examiner stated the veteran was cooperative 
with questions and was very pleasant.  The veteran reported 
that many of his problems had been the result of abuse he 
received from classmates because of his being a shorter 
person and not strong enough to protect himself from their 
abuse.  He described his military experiences and indicated 
one of his most humiliating experiences was when squad 
members picked him up and threw him into a ditch that served 
as drainage for the shower facilities.  He denied having been 
involved in direct combat or attacks.  He reported his duties 
included truck driving and water delivery to various units 

The veteran stated that among his "best" experiences was 
"coming back to the welcoming parade and back to the 
family."  He added that he acquired a new acceptance from 
his peers at home and that he "started going to bars and 
playing pool, drinking, and buying drinks for others and 
doing drugs."  He indicated that he had used alcohol before 
the military but, in essence, that his use intensified after 
his return.  It was noted that he stated that around 1992 he 
began having legal and relationship problems and that he had 
been "struggling since that time."  He described a period 
of depression and suicidal attitude after being involved in 
treatment at a VA Domiciliary program and described his 
feelings of depression as loneliness.  He stated he had 
experienced a lot of panic attacks, especially when doing 
drugs.  

The examiner noted the veteran's affect was normal to the 
assessment situation and his mood was depressed.  He was very 
verbal and gave details about his history and smiled in a 
friendly manner very frequently.  The veteran's dress and 
grooming were noted to be appropriate to the occasion and his 
speech was coherent and evidenced no abnormalities.  His 
level of intelligence was considered average.  The veteran 
admitted to LSD-induced hallucinations in the past, but no 
hallucinations otherwise.  The examiner found no evidence of 
delusional thinking, but stated the veteran exhibited an 
impression of being guided by preoccupations with the 
acceptance of others.  It was noted he evidenced signs of 
loneliness and suicidal ideation with past suicidal gestures 
and attempts.  He was well oriented with no memory problems.  
He had been involved in individual psychotherapy at least 
during the last year and showed adequate insight into his 
behaviors.  The examiner noted the veteran's judgment was 
questionable due to the impulsive behaviors he had shown and 
that he presented symptoms of anxiety that seem mostly 
prevalent during times of alcohol or substance abuse.  He 
also showed a history of abuse by others before and during 
the military and this seems heavily related to his smaller 
stature as well as to passivity and low self-concept. 

The diagnoses included dysthymia, alcohol abuse, substance 
abuse, borderline personality disorder, and traits of 
histrionic and narcissistic personality disorders.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60 defined as moderate symptoms and difficulties in 
social and occupational functioning.  The examiner commented 
that the veteran's symptoms of depression were more 
noticeable and prevalent during periods of alcohol and 
substance use and that his symptoms of anxiety were more 
likely tied into his depression and his alcohol and substance 
abuse history.  

It was also the examiner's impression that his symptoms of 
depression (dysthymia) had evolved in connection with 
childhood experiences of abuse by fellow schoolmates, but 
particularly in connection with his parent's divorce and the 
abandonment by his father.  Although the examiner agreed that 
some experiences in the military had probably opened some old 
wounds for the veteran, it did not appear to the examiner 
that military experiences were a main factor in his present 
depression.  It was noted that although his depression 
contributed to problems with productivity in his life, the 
major limitations in his productivity seemed to have been 
triggered by the ways he had sought to cope with depression, 
namely his alcohol and substance abuse.  The examiner 
suggested that the veteran's alcohol and substance abuse had 
had a greater than 50 percent impact on his productivity 
problems.  It was also the examiner's impression that if the 
veteran remained alcohol and substance free, continued taking 
his prescribed medications, and continued to be involved in 
individual psychotherapy, his abilities to lead a productive 
life would likely continue to increase.  

A December 2001 VA examination report noted the veteran's 
claims folder had been reviewed before the examination.  The 
examiner noted that during examination the veteran's manner 
showed characteristics of tension but that he had adequate 
eye contact.  He was considered highly cooperative with the 
interview process, but sometimes had a tendency to state 
things in overly emotional or dramatic terms.  It was noted 
this was not an extreme tendency.

The examiner noted the veteran had been provided a variety of 
diagnoses including anxiety disorders, depressive disorders, 
and chemical dependency disorders.  It was noted that the 
veteran indicated that presently he had been doing reasonably 
well and that he had obtained work driving dump trucks.  He 
denied having many problems at work but stated he had 
experienced some panicky episodes while driving the truck.  

The veteran's manner was noted as mildly dysphoric, with some 
anxiety in evidence.  His speech was logical and related, 
with no indication of hallucinations, delusions or formal 
thought disorder, but with evidence of worry about what 
others were thinking.  He had no obsessions or compulsions 
and was not acutely depressed or suicidal.  He was oriented 
with adequate memory and concentration.  Sleep disturbance 
was indicated as moderate only.

The examiner stated that evaluation of the previous 
examination, the history of hospitalizations, service medical 
records, and indications from the veteran with regard to what 
he had experienced over the years, lead to the conclusion 
that the veteran met the criteria for a diagnosis of social 
phobia.  He showed extreme discomfort in any situation where 
he was subject to scrutiny and where there was demand for 
performance, which might lead to embarrassing consequences, 
thoughts of being crazy or just generally being humiliated.  

The examiner noted that a person suffering from social phobia 
frequently displayed symptoms of panic attacks, which the 
veteran was endorsing.  They also would frequently have 
difficulty being assertive and suffer from low self-esteem 
and feelings of inferiority.  It was the examiner's opinion 
that this was probably the primary diagnosis, which had been 
causing the veteran problems over the years, and that there 
appeared little doubt that this disorder originated in 
childhood.  The examiner stated, however, that the 
circumstances reported by the veteran would tend to strongly 
support there was a definite component of aggravation because 
of the harassment and abuse he suffered while thrown into 
large male-dominated groupings in active service.

The examiner noted that the veteran's statements appeared 
credible, to the effect he tried to get through situations 
without complaining or calling attention to himself; always 
hoping that things would be different and that he would be 
able to fit in with peers.  The examiner believed this 
plausibly explained why mental disorders were not pinpointed 
at the time of entry onto active duty.

The diagnoses included social phobia, polysubstance 
dependence, and dysthymic disorder.  It was the examiner's 
opinion that social phobia, a recognized anxiety disorder, 
should be considered a partially service-connected disorder 
by virtue of aggravation.  Additionally, the examiner noted 
that the veteran showed symptoms of depressive disorder, most 
generally designated as dysthymic disorder, but that it did 
not appear from the available evidence that his depression or 
addictive problems should be regarded as caused or aggravated 
by active-duty events or by the social phobia to any 
significant extent.  

In a February 2002 examination report addendum the examiner 
stated that it appeared there was no substantial basis for 
saying the veteran's substance abuse problem was caused by a 
social phobia.  He noted that even though the veteran could 
be seen as using alcohol and street drugs as a form of self-
medication for his phobia, it was his opinion that the social 
phobia had not caused or aggravated the substance abuse 
problem.  The examiner concluded that it was worth noting 
that the veteran showed improvement of his phobic symptoms 
when he was abstinent.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Active service includes periods 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in line of duty.  38 U.S.C.A. § 101(24) (West 1991);  
38 C.F.R. § 3.6(a) (2001); see generally Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection can also be granted for chronic diseases, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (a) (2001). Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended former 38 U.S.C. §§ 310 and 331 (now designated 
§§ 1110 and 1131), effective for claims filed after October 
31, 1990, attempted to prohibit the payment of compensation 
for any disability that was a result of a veteran's own abuse 
of alcohol or drugs.  See also VAOPGCPREC 2-98.  The United 
States Federal Court of Appeals (Federal Circuit Court) has 
held that these amendments permitted compensation for an 
alcohol-abuse disability arising as a direct result of a 
psychiatric condition and did not preclude the award of VA 
disability compensation for an alcohol-abuse or drug-abuse 
disability secondary to a service-connected disability or the 
consideration of such disability as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2001); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence of a 
relationship between a current disability and service or a 
service-connected disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).  

In this case, the Board finds the persuasive evidence of 
record demonstrates that the veteran has present social 
phobia, polysubstance dependence, and dysthymic disorders but 
that his polysubstance dependence and dysthymia disorders 
were not incurred in or aggravated by military service and 
were not proximately due to or aggravated by his service-
connected social phobia.  Although various psychiatric 
diagnoses have been provided by the medical evidence of 
record, the Board finds the December 2001 VA opinion is 
persuasive as to the nature of the veteran's present 
psychiatric disorders and the relationship between those 
disorders and his military service.  

The Board notes that social phobia is an anxiety disorder and 
that it may be difficult to discern how symptoms of anxiety 
as a result of social phobia could be differentiated from any 
possible separately diagnosed anxiety disorder.  The Board 
finds, however, that the RO specifically listed the issue of 
entitlement to service connection for an anxiety disorder, 
other than as shown as symptoms of social phobia, in the June 
2002 supplemental statement of the case and the veteran's 
accredited representative has expressed the desire for 
continued appellate review of this matter.  While a 
discussion as to which present symptoms should be attributed 
to the veteran's service-connected anxiety disorder may be an 
issue for a subsequent rating determination, the Board finds 
the persuasive medical evidence of record demonstrates the 
veteran has no present anxiety disorders other than social 
phobia.

The Board notes the December 2001 VA examiner's opinions are 
consistent with the other evidence of record and were based 
upon a thorough review of the veteran's service history, his 
treatment history, and his current symptom manifestations.  
The Board finds the examiner's December 2001 opinion and 
February 2002 addendum are clear that the veteran's 
experiences in service aggravated his pre-existing social 
phobia but that his polysubstance dependence and dysthymia 
disorders were not incurred in or aggravated by military 
service and were not proximately due to or aggravated by his 
service-connected social phobia.  There is no competent 
medical opinion of record that supports a finding that 
alcohol and polysubstance abuse/dependency, dysthymic 
disorder with depression, or anxiety disorder, other than as 
shown as symptoms of social phobia, were incurred or 
aggravated during service.  

Although the veteran claims, in essence, that his current 
alcohol and polysubstance abuse/dependency, dysthymic 
disorder with depression, and anxiety disorder, other than as 
shown as symptoms of social phobia, are related to service or 
secondary to his social phobia, he is not shown to have an 
acquired medical expertise in this field and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The Court has held that the Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions and that the Board may not reject medical 
opinions based on its own medical judgment.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Obert v. Brown, 5 Vet. 
App. 30 (1993). 

Based upon the evidence of record, the Board finds 
entitlement to service connection for alcohol and 
polysubstance abuse/dependency, dysthymic disorder with 
depression, or an anxiety disorder, other than as shown as 
symptoms of social phobia, is not warranted.  Therefore, the 
veteran's claims must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.

ORDER

Entitlement to service connection for alcohol and 
polysubstance abuse/dependency is denied.

Entitlement to service connection for dysthymic disorder with 
depression is denied.

Entitlement to service connection for an anxiety disorder, 
other than as shown as symptoms of social phobia, is denied.



		
	T. L. Douglas
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

